         Case 4:19-cv-00222-BLW Document 1 Filed 06/18/19 Page 1 of 15



Maren Ericson, ISB No. 9273
HAMILTON, MICHAELSON & HILTY, LLP
1303 12th Avenue Road
Nampa, ID 83686
(208) 467-4479 – Telephone
(208) 467-3058 – Facsimile
mericson@nampalaw.com

ATTORNEYS FOR PLAINTIFF
SAVOYE APARTMENTS LLC




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

 SAVOYE APARTMENTS LLC
                                               CASE NO.: _________________
               Plaintiff,

        v.                                     ORIGINAL COMPLAINT, APPLICATION
                                               FOR PRELIMINARY AND PERMANENT
 ZIONS BANCORPORATION, N.A.                    INJUNCTION, AND DEMAND FOR JURY
 dba ZIONS FIRST NATIONAL                      TRIAL
 BANK

               Defendant.


          SAVOYE APARTMENTS LLC’S ORIGINAL COMPLAINT AND
       APPLICATION FOR PRELIMINARY AND PERMANENT INJUNCTION

       Pursuant to Federal Rule of Civil Procedure 65, Plaintiff Savoye Apartments LLC

(“Savoye”) files this Original Complaint and Application for Preliminary and Permanent

Injunction against Defendant Zions Bancorporation, N.A. dba Zions First National Bank

(“Zions”), and would respectfully show the Court as follows.




SAVOYE’S ORIGINAL COMPLAINT AND APPLICATION FOR PRELIMINARY
AND PERMANENT INJUNCTION                                                       PAGE 1
            Case 4:19-cv-00222-BLW Document 1 Filed 06/18/19 Page 2 of 15



                                    I.    INTRODUCTION

       1.       Savoye is a special purpose entity that owns a dormitory-style student housing

complex in Rexburg, Idaho.

       2.       In April 2016, Savoye sought financing to construct this housing complex. To that

end, Savoye met with several representatives of Zions, a bank with a local branch near Rexburg,

and requested assurances that, if Savoye obtained financing through Zions, Zions would provide

certain “checks and balances” on the distribution of loan proceeds.

       3.       Zions repeatedly provided such assurances. Specifically, Zions represented that it

would require supporting documentation, such as lien waivers and subcontractor invoices, prior to

advancing funds under the loan. Zions also represented that it would conduct on-site inspections

to ensure that any person to whom Zions advanced loan proceeds was properly using the funds.

In reliance on these representations, Savoye agreed to obtain financing through Zions, foregoing

other financing options.

       4.       To memorialize the parties’ agreement, Zions provided Savoye with a stack of

boilerplate loan documents. Zions, however, failed to update its standard loan documents to reflect

the particular substance of the parties’ entire agreement. For instance, the loan documents did not

require that Zions establish loan advancement procedures or demand supporting documentation in

response to draw requests. Nor did they require that Zions conduct on-site inspections. And they

did not even mention subcontractor invoices. Nevertheless, in a hurry to get the loan finalized and

without realizing the boilerplate documents had not been updated, the parties executed them.

       5.       It was not until a year later, in September 2018, that Savoye discovered the parties’

mutual mistake. And its discovery came in the worst possible way: after learning that Zions had

– contrary to their agreement – disbursed more than $1,000,000 of Savoye’s loan proceeds without


SAVOYE’S ORIGINAL COMPLAINT AND APPLICATION FOR PRELIMINARY
AND PERMANENT INJUNCTION                                                                     PAGE 2
            Case 4:19-cv-00222-BLW Document 1 Filed 06/18/19 Page 3 of 15



requiring any supporting documentation. Savoy also learned that its general contractor, the person

to whom Zions made the unsupported advances, had converted approximately $800,000 of these

funds for his personal use.

       6.       Confronted with this at the time, Zions admitted that it made a mistake and should

have required supporting documentation prior to advancing loan proceeds to the general

contractor. Yet Zions now claims it did nothing wrong, conceding it never intended to keep the

promises it previously made, pointing to the mutually-mistaken, boilerplate language of the loan

documents as evidence of this belated concession.

       7.       On or about December 18, 2018, Savoye paid Zions $824,019—the balance of the

loan less the amount that Zions’ improper advances allowed Savoye’s general contractor to steal,

the interest that Savoye paid on that amount, and the lost rent that Savoye suffered as a result of

Zions’ improper loan disbursements.

       8.       Zions, disclaiming its prior representations and assurances, asserted that Savoye

defaulted under the loan and initiated non-judicial foreclosure proceedings against the apartment

complex.

       9.       Zions’ allegations are meritless. Savoye is not in default. It has fully complied

with all its contractual obligations to Zions – including paying all sums due thereunder after an

offset for the harm caused by Zions’ improper advances. Savoye would accordingly suffer

irreparable harm if the Court were to permit Zions to foreclose. For these and other reasons

provided more fully below, the Court should grant Savoye’s application for a preliminary

injunction and permanent injunction.

                                    II.    THE PARTIES




SAVOYE’S ORIGINAL COMPLAINT AND APPLICATION FOR PRELIMINARY
AND PERMANENT INJUNCTION                                                                   PAGE 3
         Case 4:19-cv-00222-BLW Document 1 Filed 06/18/19 Page 4 of 15



       10.     Plaintiff Savoye Apartments LLC is a Wyoming limited liability company with its

principal place of business in Idaho.

       11.     Defendant Zions Bancorporation, N.A. dba Zions First National Bank is a Utah

company that, on information and belief, maintains its principal place of business in Utah. Zions

may be served by delivering a copy of the summons and this complaint to its registered agent for

service of process, Corporation Service Company, at 12550 W. Explorer Dr., Ste. 100, Boise,

Idaho 83713.

                           III.        JURISDICTION AND VENUE

       12.     The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332 (diversity jurisdiction).

       13.     The Court may exercise personal jurisdiction over Zions because Zions has

minimum contacts with Idaho, and Savoye’s claims arise from or relate to such contacts. Zions’

contacts include, without limitation, Zions’ financing of the Rexburg student-housing complex and

Zions’ attempt to foreclose on the same. Personal jurisdiction is also proper because the parties

agreed, in their construction loan agreement and deed of trust, to submit claims arising thereunder

to courts in Ada County.

       14.     Venue is proper before the Court pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), as

the events giving rise to Savoye’s claims occurred in this judicial district. Venue is also proper

because the parties agreed, in their construction loan agreement and deed of trust, to submit claims

arising thereunder to courts in Ada County.

                                 IV.     FACTUAL ALLEGATIONS

A.     Zions assures Savoye that Zions will provide “checks and balances” on the
       distribution of loan proceeds.



SAVOYE’S ORIGINAL COMPLAINT AND APPLICATION FOR PRELIMINARY
AND PERMANENT INJUNCTION                                                                    PAGE 4
         Case 4:19-cv-00222-BLW Document 1 Filed 06/18/19 Page 5 of 15



       15.     Savoye is a special purpose entity that owns a dormitory-style student housing

complex in Rexburg, Idaho (the “Project”). See Affidavit of Mike Mielke, filed herewith as Exhibit

A (“Mielke Aff.”), at ¶ 3.

       16.     Like other capital-intensive businesses, Savoye borrows cash to fund its operations.

Ex. A (Mielke Aff.), ¶ 4. Mike Mielke, one of Savoye’s principals, is responsible for obtaining

such financing. Id. Mr. Mielke explored several potential sources of financing for the Project,

including making Savoye a personal loan. However, wanting to play a passive role in the

construction of the Project, Mr. Mielke ultimately sought out a financing partner that would play

an active role in vetting the disbursement of construction advances.

       17.     To that end, in April 2016, Mr. Mielke met with Henry Jones, a loan officer at

Zions’ branch in Jackson Hole, Wyoming. Id. ¶ 5. At these meetings, Mr. Mielke explained that,

due to the passive role he intended to play in the Project, Savoye needed to secure a loan from a

bank that could provide appropriate “checks and balances” on the distribution of loan proceeds.

Id. Specifically, Mr. Mielke explained that Savoye needed financing and oversight from a bank

that had a local office in or near Rexburg. Id.

       18.     Mr. Jones assured Mr. Mielke that Zions could satisfy these requirements,

confirming that Zions had a branch based in Idaho Falls that would specifically accommodate his

needs. Id. ¶ 6. Mr. Jones then connected Mr. Mielke with Allen Woolley, a Zions’ representative

in its Idaho Falls location. In their subsequent conversations, Mr. Woolley underscored what Mr.

Jones earlier had: that Zions would carefully vet loan advances and ensure they would only be

provided in response to draw requests supported by adequate paperwork.

       19.     First, on May 2, 2016, Mr. Jones and Mr. Mielke spoke with Allen Woolley, a

representative of Zions’ Idaho Falls branch, via teleconference. During that call, Mr. Mielke


SAVOYE’S ORIGINAL COMPLAINT AND APPLICATION FOR PRELIMINARY
AND PERMANENT INJUNCTION                                                                   PAGE 5
          Case 4:19-cv-00222-BLW Document 1 Filed 06/18/19 Page 6 of 15



inquired whether Zions would safeguard Savoye’s loan proceeds against improper or unsupported

requests for disbursement. Id. As Mr. Jones had previously done, Mr. Woolley confirmed that

Zions would provide such safeguards. Id. He explained that Zions requires, as part of its loan

advancement policies, subcontractor lien waivers and invoices before it will process disbursement

requests. Id. He also noted that Zions would provide periodic on-site inspections to ensure that

persons to whom Zions disbursed loan proceeds were properly using the funds. Id.

        20.     Second, on December 15, 2016, Mr. Jones and Mr. Mielke had another conference

call with Allen Woolley to discuss Zions’ loan advancement policies and financing requirements.

Ex. A (Mielke Aff.), ¶ 7. On this call, Mr. Mielke again underscored his requirements, asking

Zions to confirm it would provide checks and balances against the distribution of Savoye’s loan

proceeds. Mr. Woolley again confirmed that Zions would. Id.

        21.     Third, on December 23, 2016, James Hirrlinger, Kelly McCandless, Mr. Mielke

(together, “Savoye Partners”), and Mr. Woolley met in Idaho Falls to execute an operating

agreement in connection with the Project. 1 Id. ¶ 8. The Savoye Partners and Mr. Woolley then

went to the SnakeBite Restaurant, where they discussed the Savoye Partners’ respective roles in

the construction of the student housing complex. Id. During this discussion, Mr. Mielke again

expressed that, because he would be taking a passive role in the Project, Savoye needed to secure

a loan from a bank that could provide appropriate oversight and “checks and balances” on loan

proceeds distribution. Id. For at least the third time, Mr. Woolley assured Mr. Mielke that Zions

would provide such checks and balances. Id.




1
  Exhibit A to the operating agreement expressly acknowledged that Mr. Mielke was responsible for obtaining
financing in connection with the Project and that he would otherwise be taking a passive role in such Project.

SAVOYE’S ORIGINAL COMPLAINT AND APPLICATION FOR PRELIMINARY
AND PERMANENT INJUNCTION                                                                             PAGE 6
         Case 4:19-cv-00222-BLW Document 1 Filed 06/18/19 Page 7 of 15



       22.     In reliance on these representations, Mr. Mielke agreed to finance the Project

through Zions, foregoing other financing options. Id. ¶ 9.

B.     The parties execute agreements mistakenly disclaiming Zions’ representations to
       Savoye.

       23.     To ostensibly memorialize the parties’ agreement, on or about May 2017, Zions

provided the following loan documents (collectively, “Agreements”):

               a.      Construction Loan Agreement (“CLA”), a true and correct copy of which is
                       filed herewith as Exhibit B;

               b.      Promissory Note, a true and correct copy of which is filed herewith as
                       Exhibit C;

               c.      Construction Deed of Trust and Fixture Filing (“Deed of Trust”), a true and
                       correct copy of which is filed herewith as Exhibit D; and

               d.      Construction Loan Disbursement and Lien Waiver Procedures (“Lien
                       Waiver Procedures”), a true and correct copy of which is filed herewith as
                       Exhibit E.

       24.     These Agreements, however, contained Zions’ standard boilerplate language and

had not been updated to reflect the substance of the parties’ entire agreement. For instance, instead

of affirming Zions’ agreement to only disburse loan proceeds with appropriate documentation, the

boilerplate documents provided that this was something that Zions may do but didn’t have to do:

               a.      “[Zions] may fund any draw request without requiring the submission of
                       Lien Waivers.” Ex. E (Lien Waiver Procedures) at 1;

               b.      “It is not [Zions’] general practice to require the submission of Lien Waivers
                       with every draw request.” Id.;

               c.      “[Zions] may, in its sole discretion . . . condition the funding of any or all
                       draw requests on the submission of Lien Waivers as part of each draw
                       procedure.” Id.;

               d.      “[Zions] may, in its sole discretion, refuse to fund any draw request or
                       partial draw request for which the Lien Waivers have not been properly
                       prepared and executed, and upon request submitted for inspection and
                       review.” Id.;

SAVOYE’S ORIGINAL COMPLAINT AND APPLICATION FOR PRELIMINARY
AND PERMANENT INJUNCTION                                                                     PAGE 7
         Case 4:19-cv-00222-BLW Document 1 Filed 06/18/19 Page 8 of 15




              e.      “The Lien Waivers submitted to [Zions] are for [Zions’] sole information,
                      use, reliance and benefit.” Id.

              f.      “All information supplied to [Zions] is for [Zions’] protection only and no
                      other party is entitled to rely on such information.” Ex. B (CLA) at 15;

              g.      “There is no duty for [Zions] to review, inspect, supervise or inform
                      [Savoye] of any matter with respect to [Savoye’s] business. [Zions] and
                      [Savoye] intend that [Zions] may reasonably rely on all information
                      supplied by [Savoye] to [Zions] . . . without investigation or confirmation
                      by [Zions] and that any investigation or failure to investigate will not
                      diminish [Zions’] right to so rely.” Id.;

              h.      “[Zions’] approval or disbursement of any Advance shall not constitute or
                      be interpreted as [Zions’] . . . approval or acceptance of . . . documents
                      submitted in support of the corresponding Request for Advance . . .” Id. at
                      11;

              i.      “[Zions] has no liability whatsoever for the collection, completeness, or
                      satisfaction of any Lien Waivers submitted to [Zions] . . .” Ex. E (Lien
                      Waiver Procedures) at 1;

              j.      “All . . . Lien Waivers are the sole responsibility of [Savoye] as to their
                      preparation, collection, and submission to [Zions].” Id.;

              k.      “Should [Savoye] . . . want to confirm that the General contractor has
                      obtained proper and complete Lien Waivers, [Savoye] shall include all such
                      requirements in its contract with the General Contractor and may not look
                      to [Zions] for such processes and procedure.” Id.; and

              l.      “[Savoye] acknowledges and is hereby put on notice that [Zions] is not the
                      agent or representative of [Savoye] nor acting on [Savoye’s] behalf in
                      connection with the Lien Waivers.” Id.

       25.    Because the parties were in a hurry to execute the loan documents, however, neither

Savoye nor Zions noted – or corrected – this incorrect language in the loan documents. Instead,

Savoye executed the documents, believing (mistakenly) that it contained language memorializing

their actual agreement. Ex. A (Mielke Aff.) ¶ 10. Zions did not correct that understanding. Id.

       26.    As such, between May 31 and June 19, 2017, Savoye and Zions executed the

Agreements, under which Zions made $2,048,000 in loan proceeds available to Savoye in

SAVOYE’S ORIGINAL COMPLAINT AND APPLICATION FOR PRELIMINARY
AND PERMANENT INJUNCTION                                                                 PAGE 8
           Case 4:19-cv-00222-BLW Document 1 Filed 06/18/19 Page 9 of 15



exchange for a security interest in the Project. See Exhibits B-D. The Agreements had a maturity

date of December 1, 2018, but the parties extended such date to March 31, 2019. See Letter from

Zions to Savoye dated February 21, 2019, a true and correct copy of which is filed herewith as

Exhibit F, at 1.

C.       Savoye loses hundreds of thousands of dollars due to Zions’ failure to require
         supporting documentation prior to advancing loan proceeds.

         27.       In September 2018, approximately fourteen months after the parties executed the

Agreements, Savoye discovered that Zions had not honored its agreement to require supporting

documentation for draw requests. Ex. A (Mielke Aff.) ¶ 11. Instead, Zions had disbursed

approximately $1,343,756 to Savoye’s general contractor without requiring any lien waivers or

subcontractor invoices. Id. Zions’ failure to require such documentation enabled Savoye’s general

contractor to obtain and convert for his personal use at least $789,119 of Savoye’s loan proceeds. 2

Id. In the absence of these proceeds, Savoye was not able to pay its subcontractors on time and

suffered at least $336,000 in lost rents. Id.

         28.       Significantly, when confronted with this, Zions did not deny its earlier promises to

establish and comply with loan advancement procedures. Ex. A (Mielke Aff.) ¶ 12. Rather, Zions

explicitly acknowledged that it had made a mistake, noting in writing that it “prematurely sent out

the funds” and that it should have “disburse[d] in a line item percent complete basis [only] once

we receive[d] invoices and lien waivers.” See Email from Travis Wilkinson to James Hirrlinger

dated October 18, 2018, a true and correct copy of which is filed herewith as Exhibit G, at 1. Zions

then blamed this mistake on the fact that the employee responsible for loan advancements “didn’t




2
  The Salt Lake City Division of the Federal Bureau of Investigation is currently investigating the general contractor
for bank fraud in connection with these events. The case number is Pocatello RA Case #318E-SU-3067268.

SAVOYE’S ORIGINAL COMPLAINT AND APPLICATION FOR PRELIMINARY
AND PERMANENT INJUNCTION                                                                                     PAGE 9
         Case 4:19-cv-00222-BLW Document 1 Filed 06/18/19 Page 10 of 15



realize we require lien waivers.” See Email from Travis Wilkinson to James Hirrlinger dated

October 23, 2018, a true and correct copy of which is filed herewith as Exhibit H, at 1.

       29.      Unfortunately, once Zions became aware of the magnitude of its error and the harm

it had caused Savoye, it “lawyered up,” and began denying that it had made the prior

representations. Instead, pointing to the language in the Agreements, Zions insisted it never

intended to keep these prior promises. See Letter from Zions to Savoye dated December 28, 2018,

a true and correct copy of which is filed herewith as Exhibit I, at 1 (writing that Savoye’s principals

are “experienced businessmen [who] cannot escape their responsibilities under the written loan

documents.”).

D.     Zions refuses to negotiate and initiates non-judicial foreclosure proceedings.

       30.      On or about December 18, 2018, and to satisfy its remaining obligations under the

Agreements, Savoye paid Zions $824,019—the balance of the loan less (1) the amount that Zions

advanced without supporting documents, (2) lost rent that Savoye suffered as a result of Zions’

actions, and (3) interest that Savoye paid on the amounts that Zions improperly advanced. Ex. A

(Mielke Aff.) ¶ 13. As Savoye explained in a letter accompanying such payment, Savoye sought

only for the parties to occupy the positions they would have otherwise occupied had Zions honored

the parties’ agreement. Id.

       31.      In response, Zions again disclaimed its prior agreement and demanded that Savoye

pay the amount that Zions had advanced without supporting documentation and in violation of that

agreement. Ex. I (Letter) at 4-5. Zions thereafter refused to engage in any discussions with Savoye

regarding this issue.

       32.      On or about May 1, 2019, Zions claimed that Savoye was in default of the

Agreements and initiated non-judicial foreclosure proceedings against the Project in Madison


SAVOYE’S ORIGINAL COMPLAINT AND APPLICATION FOR PRELIMINARY
AND PERMANENT INJUNCTION                                                                      PAGE 10
         Case 4:19-cv-00222-BLW Document 1 Filed 06/18/19 Page 11 of 15



County, Idaho. Ex. A (Mielke Aff.) ¶ 14; see also Notices of Default and Trustee’s Sale, true and

correct copies of which are filed herewith as Exhibit J and Exhibit K, respectively. These

proceedings are scheduled to occur at 11:00 a.m. on August 30, 2019. Ex. K at 1.

        33.     Savoye is not in default of the loan, having paid all sums due to Zions’ thereunder,

subject to an offset for the harms caused by Zions’ misconduct, and Savoye would be irreparably

harmed if the Court permitted Zions to proceed with non-judicial foreclosure proceedings. Ex. A

(Mielke Aff.) ¶ 15. Such proceedings would disrupt Savoye’s business, damage its goodwill, and

cause Savoye to lose a unique real property interest. Id. Money damages could not remedy this

collective harm.

                                 V.    CAUSES OF ACTION

                         COUNT ONE: FRAUD IN THE INDUCEMENT

        34.     Savoye re-alleges and incorporates the preceding paragraphs by reference as if fully

set forth herein.

        35.     Zions represented and promised to Savoye that Zions would require supporting

documentation, including, but not limited to, lien waivers and subcontractor invoices, prior to

advancing Savoye’s loan proceeds.

        36.     As Savoye emphasized in its initial discussions with Zions, these representations

and promises were material to Savoye’s decision to execute Zions’ loan documents.

        37.     Zions has subsequently disclaimed these representations and promises, conceding

that, at the time it made them, it knew the representations were false and it never intended to keep

them.




SAVOYE’S ORIGINAL COMPLAINT AND APPLICATION FOR PRELIMINARY
AND PERMANENT INJUNCTION                                                                   PAGE 11
         Case 4:19-cv-00222-BLW Document 1 Filed 06/18/19 Page 12 of 15



        38.     Zions knew that Savoye would only do business with a bank that complied with

certain loan advancement procedures, and Zions intended for Savoye to rely on Zions’

representations that it would comply with such procedures.

        39.     Savoye did not know or have reason to know that Zions’ representations were false.

        40.     Savoye justifiably relied on Zions’ repeated representations that it would require

supporting documentation prior to advancing Savoye’s loan proceeds.

        41.     Because of Zions’ failure to require such documentation, Savoye has suffered

hundreds of thousands of dollars in damages.

                             COUNT TWO: MUTUAL MISTAKE

        42.     Savoye re-alleges and incorporates the preceding paragraphs by reference as if fully

set forth herein.

        43.     At the time the parties executed the Agreements, both parties believed that such

Agreements required that Zions demand subcontractor invoices and lien waivers prior to

advancing loan proceeds.

        44.     This belief was a mistake.

        45.     Furthermore, and as set forth in more detail above, the parties’ mistake was

material. The parties understood that the “checks and balances” for which Savoye had bargained

were substantial and fundamental, such that the absence of such checks and balances from the

Agreements defeated the object of the parties.

        46.     Accordingly, the parties’ execution of these loan documents was a mutual mistake

and these documents should be reformed so they are consistent with the parties’ intended

agreement.

                         COUNT THREE: UNILATERAL MISTAKE


SAVOYE’S ORIGINAL COMPLAINT AND APPLICATION FOR PRELIMINARY
AND PERMANENT INJUNCTION                                                                   PAGE 12
         Case 4:19-cv-00222-BLW Document 1 Filed 06/18/19 Page 13 of 15



        47.     Savoye re-alleges and incorporates the preceding paragraphs by reference as if fully

set forth herein.

        48.     At the time Savoye executed the Agreements with Zions, Savoye believed that such

Agreements memorialized the parties’ understanding that Zions was to require supporting

documentation prior to advancing Savoye’s loan proceeds.

        49.     This belief was a mistake.

        50.     Zions knew at the time the parties executed the Agreements that Savoye mistakenly

believed that such Agreements imposed a duty upon Zions to require supporting documentation

prior to advancing Savoye’s loan proceeds.

        51.     Furthermore, and as set forth in more detail above, this mistake was material. The

parties understood that the “checks and balances” for which Savoye had bargained were substantial

and fundamental, such that the absence of these checks and balances from the Agreements defeated

the object of Savoye.

        52.     Accordingly, Savoye’s execution of Agreements was a unilateral mistake and the

Agreements should be reformed so they are consistent with Savoye’s intended agreement.

       VI.     REQUEST FOR PRELIMINARY AND PERMANENT INJUNCTION

        53.     Savoye re-alleges and incorporates the preceding paragraphs by reference as if fully

set forth herein.

        54.     Savoye respectfully requests that the Court set Savoye’s application for preliminary

injunction for hearing and, after such hearing, enjoin Zions and its agents, representatives, and all

other persons in active concert or participation with it who receive actual notice of the order by

personal service or otherwise on the following terms:




SAVOYE’S ORIGINAL COMPLAINT AND APPLICATION FOR PRELIMINARY
AND PERMANENT INJUNCTION                                                                    PAGE 13
         Case 4:19-cv-00222-BLW Document 1 Filed 06/18/19 Page 14 of 15



                 a.     Zions shall not foreclose on the Project or exercise any other remedy
                        provided for in the Agreements based on Savoye’s alleged breach of
                        contract.

        55.      Savoye is entitled to the temporary injunctive relief requested herein pursuant to

Federal Rule of Civil Procedure 65. Savoye has a probable right to relief and will suffer irreparable

harm if the Court does not enjoin Zions from foreclosing on Savoye’s real property pending trial

on the merits.

        56.      Moreover, given that Savoye is obligated, under the Agreements, to pay Zions’

attorneys fees and the balance of the loan should Zions prevail at trial (Ex. E (Deed of Trust) at 6),

Zions stands only to suffer minor delay from the issuance of a preliminary injunction. The balance

of the equities therefore tips in favor of Savoye. For the same reason, and because of Idaho’s

interest in ensuring that “those who seek to invoke the power of the law have the right to do so,”

the public interest factor also weighs in favor of Savoye. Labossiere v. GMAC Mortg., No. 1:10-

CV-00330-EJL, 2010 WL 2836107, at *4 (D. Idaho July 16, 2010) (“When assessing the public

interest the Court must be cognizant not only of the public’s interest in efficiency but also in

ensuring basic safeguards.”).

        57.      Finally, upon trial on the merits, Savoye requests that the Court enter a permanent

injunction against Zions on the same terms and grounds as above.

                              VII.     DEMAND FOR JURY TRIAL

        58.      Pursuant to Federal Rules of Procedure 38(a) and 38(b), Savoye hereby demands

a trial by jury on all issues raised in this action.

                                          VIII.        PRAYER

        For these reasons, Savoye respectfully requests that the Court award Savoye: (i)

reformation of the loan documents so they are consistent with the parties’ actual agreement; (ii)


SAVOYE’S ORIGINAL COMPLAINT AND APPLICATION FOR PRELIMINARY
AND PERMANENT INJUNCTION                                                                     PAGE 14
         Case 4:19-cv-00222-BLW Document 1 Filed 06/18/19 Page 15 of 15



preliminary and permanent injunctive relief; (iii) Savoye’s actual and consequential damages from

Zions’ wrongful conduct; and (iv) such other and further relief to which Savoye may show itself

justly entitled.


DATED this 18th day of June, 2019.

                                            HAMILTON, MICHAELSON & HILTY, LLP


                                             /s/ Maren Ericson
                                            MAREN ERICSON
                                            HAMILTON, MICHAELSON & HILTY, LLP
                                            Attorneys at Law
                                            1303 12th Avenue Road
                                            Nampa, ID 83686
                                            (208) 467-4479 Telephone
                                            (208) 467-3058 Facsimile
                                            mericson@nampalaw.com
                                            Attorneys for Plaintiff




SAVOYE’S ORIGINAL COMPLAINT AND APPLICATION FOR PRELIMINARY
AND PERMANENT INJUNCTION                                                                PAGE 15
